Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 24, 2022

                                     No. 04-21-00024-CV

              FFGGP, INC., as trustee of the Windward Trace 9131 Land Trust,
                                         Appellant

                                               v.

  MTGLQ INVESTORS, LP, Rushmore Loan Management Services, LLC, and U.S. Bank
             National Association, as trustee of TIKI Series IV Trust,
                                    Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-02266
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER
       On January 18, 2022, this court granted appellees’ motion for substitution of counsel. On
January 24, 2021, appellees filed a joint motion to withdraw motion for substitution of counsel
and motion to vacate order granting motion for substitution of counsel. The motion is
GRANTED, and we withdraw our prior order dated January 18, 2022.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court